DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  claim 12 ends with “... mating coupling component; or”. The claim does not end with a period and ends with an open condition, for the purpose of expediting the prosecution of the application examiner assumed the claim ended with a period without the “or” at the end.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 30, 31, 35, 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersson (US 20160198274 A1) hereinafter Andersson.
Regarding claim 1, Andersson teaches A device (600A), comprising: a transducer (“the operationally removable component can be a transducer,” in ¶[0040]); and a coupling apparatus configured to couple to a male mating coupling component and also configured to couple to a female 
Regarding claim 30, Andersson teaches A device (“a bone conduction device including an abutment attached to a bone fixture.  The bone fixture is configured to be attached to bone of a recipient.” in ¶[0036]), comprising: a transducer (“and a vibrator unit,” in ¶[0036]); and a coupling apparatus (650 in Fig. 6A) configured to couple to an abutment screw (230 in Fig. 6A) of a skin penetrating apparatus that has an abutment attached to a bone fixture via the abutment screw 210 in Fig. 6A).
Regarding claim 31, Andersson teaches the device of claim 30, Andersson further teaches the device further comprising wherein: the coupling apparatus (650 in Fig. 6A) is configured to snap couple to the abutment screw (“Also, while snap couplings are depicted as being utilized to connect the adapter 650 to the abutment 220,” in ¶[0146]).
Regarding claim 32, Andersson teaches the device of claim 30, Andersson further teaches the device further comprising wherein: the coupling apparatus is configured to snap couple to the abutment screw via snapping onto external threads of the abutment screw (“other devices, systems and/or methods can be utilized to connect the adapter 650 to the abutment, such as by way of example and not by limitation, the use of a system analogous to how adapter 350 is attached to abutment 220 via the external threads of abutment screw head 270.” In ¶[0146]).

Regarding claim 34, Andersson teaches the device of claim 30, Andersson further teaches the device further comprising wherein: the abutment (220) extends above the abutment screw or to at least to about a top of the abutment screw on all sides of the abutment screw with respect to location along the longitudinal axis of the abutment screw in the direction of the transducer  (in Fig. 6A the abutment 220 reaches the top of abutment screw 230 along the axis 619 in the direction of the transducer which is the up direction in the Fig.) when the coupling apparatus is coupled to the abutment screw (650 is coupled to the abutment screw 230 in Fig. 6A).
Regarding claim 35, Andersson teaches the device of claim 30, Andersson further teaches the device further comprising wherein: the coupling is configured to couple to the abutment screw (650 is coupled to the abutment screw 230 in Fig. 6A), and configured to couple to another type of skin penetrating apparatus different from that established by the abutment-bone fixture-abutment screw (“FIG. 6B depicts an alternate embodiment of a bone conduction device 600B generally corresponding to that of FIG. 6A, except that the adapter 651 does not include a through bore, but instead includes a male threaded boss 652 and includes a bore 654 including female threads.  Bore 654 includes female threads that interface with the male threads of the abutment screw head 270, thereby fixedly connecting the adapter 350 thereto in a manner analogous and/or the same as that detailed above with respect to adapter 350 of FIG. 3A” in ¶[0152]).
Regarding claim 36, Andersson teaches the device of claim 30, Andersson further teaches the device further comprising a second percutaneous skin penetrating apparatus different from the skin penetrating apparatus, wherein the coupling is coupled to the second skin penetrating apparatus, no part of the second skin penetrating apparatus extends above the coupling on an outside of the coupling, and the abutment of the skin penetrating apparatus extends above the abutment screw on all sides of the abutment screw with respect to location along the longitudinal axis of the abutment screw in the direction of the transducer when the coupling apparatus is coupled to the abutment screw (“FIG. 6B depicts an alternate embodiment of a bone conduction device 600B generally corresponding to that of FIG. 6A, except that the adapter 651 does not include a through bore, but instead includes a male threaded boss 652 and includes a bore 654 including female threads.  Bore 654 includes female threads that interface with the male threads of the abutment screw head 270, thereby fixedly connecting the adapter 350 thereto in a manner analogous and/or the same as that detailed above with respect to adapter 350 of FIG. 3A.” in ¶[0152]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 6, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US 20160198274 A1) hereinafter Andersson in view of Zhao et al. (CN 205678318 (U) hereinafter Zhao.
Regarding claim 2, Andersson teaches the device of claim 1, Andersson further teaches the device further comprising wherein: the coupling apparatus is configured to snap couple to a female mating coupling component (“snap couplings are depicted as being utilized to connect the adapter 650 to the abutment 220,” in ¶[0146]), 
Andersson does not specifically disclose the device further comprising the coupling apparatus is configured to snap couple to a male mating coupling component however, 
Since it is known in the art as evidenced by Zhao for a device to further comprise the coupling apparatus is configured to snap couple to a male mating coupling component in (3 in Fig. 2 is a coupling ring, the coupling ring 3 is snap coupled from both sides to 4 and 2 respectively),
An ordinary skilled in the art would have been motivated to modify the invention of Andersson with the teachings of Zhao because it was one of a finite coupling methods known to try,
Therefore it would have been obvious to a person of ordinary skilled in the art prior to the effective filing date of the claimed invention to modify Andersson with Zhao.
Regarding claim 3, Andersson teaches the device of claim 1, Andersson further teaches the device further comprising wherein: the coupling apparatus (650 in Fig. 6A) includes teeth; at least some of the respective teeth of the teeth provide the configuration to snap couple to the female mating component (“The male portion 664 is analogous to and/or substantially the same as the male portion of coupling apparatus 240, and is established by teeth 642,” in ¶[0136]); and at least some of the 
Andersson does not specifically disclose coupling apparatus further comprising a plurality of teeth however, 
Since it is known in the art as evidenced by Zhao for a device to further comprise a coupling apparatus comprising a plurality of teeth in (4a1 in Fig. 2),
An ordinary skilled in the art would have been motivated to modify the invention of Andersson with the teachings of Zhao because it is one of a finite known coupling methods to try,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Andersson with Zhao.
Regarding claim 6, Andersson as modified by Zhao teaches the device of claim 5, Zhao further teaches the device further comprising wherein: at least some of the teeth of the plurality of teeth have both the male projections extending outward (the teeth 4a1 in Fig. 6A are extending outwards), and the male projections extending inward (the teeth of ring 2 are extending inward).
Regarding claim 10, Andersson teaches the device of claim 1, Andersson further teaches the device further comprising wherein one of: (i) the coupling apparatus (650 in Fig. 6A) includes of teeth respectively including male projections extending outward (664 in Fig. 6A) away from a longitudinal axis of the coupling apparatus (“longitudinal axis 619” in ¶[0133]), thereby providing the configuration to snap couple to the female mating component (220 in Fig. 6A), and at least some of the respective teeth include male projections (621 in Fig. 6A) extending inward towards the longitudinal axis of the coupling apparatus, thereby providing the configuration to snap couple to the male mating component (621 teeth extend inward for male part of 662 in Fig. 6A); or (ii) the coupling apparatus includes a plurality of teeth respectively including male projections extending inward towards the longitudinal axis of the 
Andersson does not specifically disclose the device further comprising wherein the coupling apparatus comprises a plurality of teeth however, 
Since it is known in the art as evidenced by Zhao for a device to further comprise a coupling apparatus with a plurality of teeth in (4a1 in Fig. 2),
An ordinary skilled in the art would have been motivated to modify the invention of Andersson with the teachings of Zhao because it is one of a finite known coupling methods to try,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Andersson with Zhao.
Regarding claim 12, Andersson teaches the device of claim 1, Andersson further teaches the device further comprising wherein: the coupling apparatus includes teeth in a first component (coupling apparatus 650 in Fig. 6A includes snap in teeth 664); 
Andersson does not specifically disclose the device further comprising the device includes a sleeve is located proximate the teeth, the sleeve configured to prevent the female mating coupling component from fitting in between two teeth of the plurality of teeth; and at least one of: the sleeve includes teeth, the teeth of the sleeve in combination with the teeth of the first component enable the coupling apparatus to couple to the male mating coupling component and also configured to couple to the female mating coupling component; or the device includes a second component inside the sleeve, the second component including teeth, and the teeth of the second component in combination with the teeth of the first component enable the coupling apparatus to couple to the male mating coupling component and also configured to couple to the female mating coupling component however,

Zhao further teaches the device includes a sleeve is located proximate the teeth (2 in Fig. 2), the sleeve configured to prevent the female mating coupling component from fitting in between two teeth of the plurality of teeth; and at least one of: the sleeve includes teeth The teeth of the ring 2 in Fig. 2 are not labeled but are visible), the teeth of the sleeve in combination with the teeth of the first component enable the coupling apparatus to couple to the male mating coupling component and also configured to couple to the female mating coupling component (components 2, 3, and 4 are connected in Fig. 2); or the device includes a second component inside the sleeve, the second component including teeth, and the teeth of the second component in combination with the teeth of the first component enable the coupling apparatus to couple to the male mating coupling component and also configured to couple to the female mating coupling component,
An ordinary skilled in the art would have been motivated to modify the invention of Andersson with the teachings of Zhao because it is one of a finite known coupling methods to try,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Andersson with Zhao.
Claims 13-16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (US 20160198274 A1) hereinafter Andersson in view of Madsen et al. (20040264725 A1) hereinafter Madsen.
Regarding claim 13, Andersson teaches A device (100 in Fig. 2A), comprising: a removable component of a bone conduction device (“FIG. 1 is a perspective view of a bone conduction device 100 in which embodiments of the present invention can be implemented.” in ¶[0037]), including: a connector apparatus (650 in Fig. 6A) configured to removably connect the removable component to a recipient skin penetrating apparatus (“The operationally removable component is operationally 
Since it is known in the art as evidenced by Madsen for a device to further comprise the connector being non-metallic, and wherein the removable component of the bone conduction device has a metallic structure that is in direct contact with the skin penetrating apparatus when coupled to the skin penetrating apparatus for bone conduction in (“A hearing aid device according to claim 5 wherein the biocompatible metal is selected from the group consisting of gold, titanium, stainless steel, platinum-iridium, plastic and platinum” in ¶[Claim 6]),
An ordinary skilled in the art would be motivated to modify the invention of Andersson with the teachings of Madsen because it is one of a finite material choices to try,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Andersson with Madsen.
Regarding claim 14, Andersson as modified by Madsen teaches the device of claim 13, Andersson further teaches the device further comprising wherein: the removable component (290 in Fig. 2A) includes a transducer configured to output vibrations when activated ; and the metallic structure is rigidly connected to the transducer (“In the embodiment of FIGS. 2A and 2B, the connection between the coupling apparatus 240 and the abutment 220 is such that vibrations generated by the operationally removable component 290 (e.g., such as those generated by an electromagnetic actuator and/or a piezoelectric actuator, etc.)” in ¶[0063]).
Regarding claim 15, Andersson as modified by Madsen teaches the device of claim 13, Andersson further teaches the device further comprising wherein: a first vibrational path from the transducer passing through the metallic structure to reach the skin penetrating apparatus is more 
Regarding claim 16, Andersson as modified by Madsen teaches the device of claim 13, Andersson further teaches the device further comprising wherein: the metallic structure is directly connected to the transducer and rigidly coupled to the transducer (“Such communication can be achieved via a coupling (sometimes referred to herein as a connection) that establishes at least a modicum of rigidity between the two components.” in ¶[0063]), Andersson does not specifically disclose the structure being metallic however,
Madsen teaches the structure being metallic in (“A hearing aid device according to claim 5 wherein the biocompatible metal is selected from the group consisting of gold, titanium, stainless steel, platinum-iridium, plastic and platinum” in ¶[Claim 6]).
Regarding claim 18, Andersson as modified by Madsen teaches the device of claim 13, Andersson as modified by Madsen does not specifically disclose the device further comprising wherein: the metallic structure is part of the transducer however,
Examiner takes official notice that integrating the metallic structure into the transducer is a designer’s choice, especially since the choice does not produce any unexpected results,
Therefore the claim would have been obvious over Andersson as modified by Madsen.

Madsen teaches the device further comprising the connection made in the complete absence of the metallic structure (“A hearing aid device according to claim 5 wherein the biocompatible metal is selected from the group consisting of gold, titanium, stainless steel, platinum-iridium, plastic and platinum” in ¶[Claim 6]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMMAR T HAMID/Examiner, Art Unit 2654